Citation Nr: 9932431	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-03 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected flexion contracture of the left 
ring finger, previously characterized as tendon tear of the 
left ring finger with tender scar, is appropriate.

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected limitation of motion of the 
left wrist is appropriate.

3.  Entitlement to special monthly compensation for loss of 
use of the left hand.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1985 to 
December 1989, and from November 1993 to December 1995.

This appeal arises from a March 1997, Department of Veterans 
Affairs Regional Office, New Orleans, Louisiana (VARO) rating 
decision, which, in pertinent part, granted service 
connection for a tendon tear of the left ring finger with a 
tender scar, evaluated as 10 percent disabling from December 
21, 1995.  

A March 1998 rating decision, in pertinent part, confirmed 
and continued the 10 percent disability rating assigned for 
the left ring finger disability now characterized as flexion 
contracture of the left ring finger.  VARO also granted the 
appellant entitlement to service connection for limitation of 
motion of the left wrist, evaluated as 10 percent disabling, 
and denied entitlement to special monthly compensation for 
loss of use of the left hand.  The issues of the 
appropriateness of the 10 percent disability rating for 
limitation of motion of the left wrist and the denial of 
special monthly compensation for loss of use of the left hand 
will be addressed in the Remand portion of this decision. 

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1985 to 
December 1989, and from November 1993 to December 1995.

2.  The service connected left ring finger disability 
is manifested principally by flexion contracture of about 35 
degrees at the proximal interphalangeal joint, tenderness and 
weakness of the finger.

3.  The appellant is able to approximate the median transverse 
fold of the palm with the left ring finger. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for left 
ring finger disability are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.71a, 4.118 Diagnostic Codes 5227, 7804 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected tendon tear of the left ring 
finger with tender scar is appropriate. 

Regarding the appellant's claim, the Board finds that the 
appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the rule articulated in Francisco did 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected left finger disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 10 percent evaluation for 
tendon tear of the left ring finger with a tender scar as of 
December 21, 1995, the day following his separation from 
active service.  Subsequent to this decision, the RO granted a 
10 percent disability rating for limitation of motion of the 
left wrist as a part of the appellant's left ring finger 
disability, effective as of December 21, 1995. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The veteran is currently evaluated under Diagnostic Codes 
5227- 7804.  A 10 percent rating under Diagnostic Code 7804 is 
for superficial scars that are tender and painful on objective 
demonstration.  The 10 percent rating will be assigned, when 
the requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  38 C.F.R. § 4.118 
Diagnostic Code 7804 (1999).  

A 0 percent disability rating is warranted for ankylosis of a 
finger, other than the thumb, index finger or middle finger.  
38 C.F.R. § 4.71a Diagnostic Code 5227 (1999).  With only one 
joint of a digit ankylosed, the determination will be made on 
the basis of whether motion is possible within 2 inches of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  Extremely unfavorable 
ankylosis of the ring finger will be rated as amputation under 
Diagnostic Code 5155 which calls for a 10 percent disability 
evaluation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, and a 20 percent 
disability evaluation for amputation with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a 
Diagnostic Code 5155 (1999).

Service medical records reveal that the appellant injured his 
left ring finger in April 1995.  The examiner observed mild 
swelling and ecchymosis.  Range of motion was full except for 
flexion at the DIP (distal interphalangeal) joint.  There was 
mild tenderness at the DIP joint and moderate tenderness on 
the palmar surface at the MP (metatarsalphalangel) joint.  X-
ray revealed a small avulsion at the PIP (proximal 
interphalangeal) joint with no DIP abnormality.  The MP joint 
was intact.  A May 1995 entry reported that the appellant was 
seen in follow up.  He complained of pain in his left hand and 
the examiner observed possible swelling of the joint and 
tenderness to palpation.  

The appellant was referred for a consult to occupational 
therapy the ruptured flexor tendon of his left hand.  It was 
observed that his left ring finger was tight at the PIP and 
DIP.  He was able to reach full extension and sensation was 
intact.  He was unable to flex DIP at the left ring finger.  
In June 1995, he had no active flexion of the DIP joint with 
pain in his palm and a Hunter Rod was recommended.  Two weeks 
status post Stage I Hunter Rod placement, the appellant had 
passive motion to within 2 cm. of his finger.  An August 1995 
entry reported that he was able to passively make a full fist.  
Removal of the Hunter Rod with insertion of second and/or 
third toe extensor tendon was performed in September 1995.

A VA general medical examination was conducted in January 
1997.  The appellant complained of loss of movement and 
extension of the 4th finger of his left hand.  He also 
complained of pain rated as 3-4 on a scale of 1-10.  He 
claimed that cold weather made the pain worse.  He had good 
approximation.  There was tenderness to touch if pulled out in 
extension.  The examiner observed a scar on his 4th finger of 
the left hand due to surgery for reconstruction of the tendon.  
Flexion was normal with tenderness.  The distal and middle 
phalanxes of the 4th finger were reported to have been 
amputated, with no other abnormalities.  Diagnoses included 
status post injury and surgery of the 4th finger of the left 
hand with limitation of motion, and status post amputation of 
the middle phalanx and distal phalanx of the 4th finger of the 
left hand.

A hand, thumb, and fingers examination was also conducted In 
August 1997.  The examiner observed that the appellant had 
good approximation, but was tender to touch if you tried 
extension of the 4th finger.  The finger was in a flexion 
position.  The appellant was unable to extend.  He had loss of 
grasp with the left hand compared to the right.  X-ray showed 
distal and middle phalanxes of the 4th finger had been 
amputated.  A diagnosis of status post injury of the 4th 
finger of the left hand with limitation of movement and 
function was indicated.  

A VA joints examination was conducted in August 1997.  The 
appellant complained that he had no extension of his left ring 
finger.  The examiner observed that there was a synostosis of 
his ring finger at the PIP, and that it was fixed in flexion 
at 35 degrees.  It was noted that the flexor of his ring 
finger was probably retracted proximal to the wrist.  The 
examiner observed no swelling.  The appellant could not flex 
the left ring finger or extend it.  He could touch the thumb 
and median transverse fold with the left ring finger.  The 
diagnosis was of permanent synostosis PIP of the left ring 
finger with pain and loss of some function of the left hand.  
It was noted that the x-ray reading of the hand was in error.  
The appellant had no amputation of the distal and middle 
phalanx of the 4th finger.  There was no evidence of the left 
wrist being impaired.  His ring finger injury reportedly had 
no bearing on an essentially normal wrist.  

A peripheral nerves examination was also conducted in August 
1997.  The appellant reported having decreased range of motion 
of the left ring finger.  He claimed that he had tingling and 
numbness at times.  The examiner observed flexion contracture 
of the left ring finger, and that it was tender to touch.  The 
appellant also had weakness of the left abductor digiti 
minimi, and minimal to mild weakness on flexion of the left 
middle and little fingers.  Sensory examination revealed 
intact sensation to all primary sensory modalities.  X-ray of 
the left fourth finger revealed that it was in flexion at the 
PIP joint.

A VA joints examination was again conducted in January 1998.  
The examiner noted that, as a result of the appellant's injury 
and follow-up treatment, he had a marked decrease in range of 
motion of the 4th finger.  He was unable to produce any 
significant extension of the finger. In addition, he 
experienced pain in his finger, particularly if the fourth 
digit was struck against any object or if he was forced to, or 
inadvertently flexed the finger.  The finger was also tender 
to palpation.  

On examination of the left hand there was an obvious marked 
flexion contracture of the 4th digit of the left hand.  
Extension of the fourth finger was MCP 0 degrees, PIP negative 
100, DIP negative 58 degrees.  Flexion of the fourth finger 
was MCP 76 degrees, PIP 145 degrees, and DIP 58 degrees.  Grip 
strength was average to below average.  The 4th and 5th digits 
were markedly weak in grip.  There was deformity of the volar 
surface of the 4th digit due to the flexion contracture.  
There was tenderness to palpation along the entire length of 
the flexor tendon of the 4th digit, including the volar 
surface of the 4th digit and the entire volar surface of the 
hand.  

The appellant approximated all of his fingers except the 1st 
and 4th fingers, where he could only contact his thumb in the 
dorsal surface of the 4th finger near the nail edge. He was 
able to approximate the median transverse fold with all 
fingers except the 3rd.  He was able to reach the median 
transverse fold approximately 1 cm proximal to it.  X-ray of 
the left fourth finger was essentially unchanged from prior 
exam.  The PIP joint was completely flexed.  Diagnoses 
included flexion contracture of the left fourth digit, status 
post attempted surgical repair of the contracture which 
resulted in left wrist pain, tenderness, and decreased range 
of motion.  

A peripheral nerves examination was also conducted in January 
1998.  The appellant had 5/5 strength in his left upper 
extremity.  He had flexion contracture of the left ring 
finger, and it was tender to touch.  He could not extend his 
left ring finger.  There was flexion contracture of the left 
ring finger at the PIP joint as well as at the MCP joint.  
Abductors and adductor of the fingers seemed to be okay except 
for the left ring finger.  The diagnosis was left hand 
weakness, likely secondary to status post wrist and finger 
surgery.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the service-connected left ring 
finger disability.  Id.; Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

As reported, the evidence has consistently shown that that the 
appellant has tenderness and pain upon palpation of the left 
4th finger.  These findings establish entitlement to a 10 
percent disability evaluation under the criteria for a tender 
and painful scar.  Other findings include a flexion deformity 
at the PIP of the finger, but, even so, motion of the finger 
is possible to the transverse fold of the palm.  This being 
the case, a noncompensable rating on the basis of favorable 
ankylosis under Diagnostic Code 5227 is in order.  
Accordingly, the overall rating warranted for the disability 
is 10 percent.  Because the appellant is already receiving a 
10 percent disability evaluation for the disability, a higher 
rating is not warranted.


ORDER

A 10 percent disability rating for the appellant's service-
connected left fourth finger disability is denied.


REMAND

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected limitation of motion of the 
left wrist is appropriate.

3.  Entitlement to special monthly compensation for loss of 
use of the left hand.

As mentioned in the introduction, with respect to the 
appropriateness of a 10 percent disability rating for 
limitation of motion of the left wrist and entitlement to 
special monthly compensation for loss of use of the left 
hand, the RO denied the appellant's claim in a March 1998 
rating decision.  The appellant indicated disagreement with 
that decision in his March 1998 substantive appeal.  
Subsequently, the case was certified to the Board.  In such 
cases, there is some authority that the appellate process has 
commenced and that the veteran is entitled to a statement of 
the case on the issues.  See Pond v. West, No. 97-1780 (U.S. 
Vet. App. Apr. 21, 1999); Manlicon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issues on the merits under the 
aforementioned guidance, the issues are to be remanded to the 
RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following:

The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the notice of 
disagreement, and as appropriate issue a 
Statement of the Case on the issues of 
the appropriateness of the 10 percent 
disability rating for service-connected 
limitation of motion of the left wrist 
and entitlement to special monthly 
compensation for loss of use of the left 
hand.  With the promulgation of the 
Statement of the Case, VARO should inform 
the appellant that to complete the 
appellate process he should complete a 
timely substantive appeal and forward it 
to VARO.  Thereafter, if appropriate, the 
case should be returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate 
disposition warranted in this claim.  No 
action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


